CRAIG, Acting P. J.
The action involved in this appeal was filed against the same defendants as those named in that of the California National Supply Company, this day decided, and was instituted for the foreclosure of the appellant’s mechanic’s lien upon the same property and for materials furnished for the same project, as therein described. Both cases were tried together upon similar facts, and the findings, conclusions of law, and judgments are the same in form and effect.  Hence, up oh the authority of California National Supply Co. v. Porter, ante, p. 758 [257 Pac. 161], the judgment in this case must be affirmed, and it is so ordered.
Thompson, J., and Murphey, J., pro tern., concurred.